SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D (Amendment No. 1) Under the Securities Exchange Act of 1934 NATIONAL PENN BANCSHARES, INC. (Name of Issuer) Common Stock (without par value) (Title of Class of Securities) (CUSIP Number) SCOTT A. ARENARE, ESQ. Managing Director and General Counsel WARBURG PINCUS LLC NEW YORK, NY 10017 (212)878-0600 (Name, Address and Telephone Number of Person Authorized to Receive Notices of Communication) Copy to: MATTHEW M. GUEST, ESQ. WACHTELL, LIPTON, ROSEN & KATZ 51 WEST 52ND STREET NEW YORK, NY 10019 (212)403-1000 January 7, 2011 (Date of Event Which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule13G to report the acquisition that is the subject of this Schedule13D , and is filing this schedule because of §§ 240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. o Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See §240.13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting persons initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be filed for the purpose of Section18 of the Securities Exchange Act of 1934 (Act) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). 1 NAME OF REPORTING PERSONS Warburg Pincus Private Equity X, L.P. S.S. OR I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS 26-0849130 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) þ 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 24,793,389  9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 24,793,389 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 24,793,389 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11)EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 16.42%* 14 TYPE OF REPORTING PERSON PN  The information set forth in Items 4, 5 and 6 is incorporated herein by reference. * Calculation is based on the total number of shares of common stock, without par value, of National Penn (the Common Stock), including 136,634,873 shares of Common Stock outstanding as of the close of business on November 4, 2010 (according to National Penns Quarterly Report on Form 10-Q for the quarterly period ended 1 September 30, 2010) and 14,330,579 shares of Common Stock issued by National Penn on January 7, 2011 pursuant to the Investment Agreement. - 2 - 1 NAME OF REPORTING PERSONS Warburg Pincus X Partners, L.P. S.S. OR I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS 26-0869910 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) þ 3 SEC USE ONLY 4 SOURCE OF FUNDS N/A 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 24,793,389 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 24,793,389 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 24,793,389 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11)EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 16.42%* 14 TYPE OF REPORTING PERSON PN  The information set forth in Items 4, 5 and 6 is incorporated herein by reference. * Calculation is based on the total number of shares of Common Stock, including 136,634,873 shares of Common Stock outstanding as of the close of business on November 4, 2010 (according to National Penns Quarterly Report on Form 10-Q for the quarterly period ended September 30, 2010) and 14,330,579 shares of Common Stock issued by National Penn on January 7, 2011 pursuant to the Investment Agreement. - 3 - 1 NAME OF REPORTING PERSONS Warburg Pincus X, L.P. S.S. OR I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS 26-0403670 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) þ 3 SEC USE ONLY 4 SOURCE OF FUNDS N/A 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 24,793,389 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 24,793,389  11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 24,793,389 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11)EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 16.42%* 14 TYPE OF REPORTING PERSON PN  The information set forth in Items 4, 5 and 6 is incorporated herein by reference. * Calculation is based on the total number of shares of Common Stock, including 136,634,873 shares of Common Stock outstanding as of the close of business on November 4, 2010 (according to National Penns Quarterly Report on Form 10-Q for the quarterly period ended September 30, 2010) and 14,330,579 shares of Common Stock issued by National Penn on January 7, 2011 pursuant to the Investment Agreement. - 4 - 1 NAME OF REPORTING PERSONS Warburg Pincus X, LLC S.S. OR I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS 26-0403605 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) þ 3 SEC USE ONLY 4 SOURCE OF FUNDS N/A 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 24,793,389 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 24,793,389  11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 24,793,389  12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11)EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 16.42%* 14 TYPE OF REPORTING PERSON OO  The information set forth in Items 4, 5 and 6 is incorporated herein by reference. * Calculation is based on the total number of shares of Common Stock, including 136,634,873 shares of Common Stock outstanding as of the close of business on November 4, 2010 (according to National Penns Quarterly Report on Form 10-Q for the quarterly period ended September 30, 2010) and 14,330,579 shares of Common Stock issued by National Penn on January 7, 2011 pursuant to the Investment Agreement. - 5 - 1 NAME OF REPORTING PERSONS Warburg Pincus Partners, LLC S.S. OR I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS 13-4069737 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) þ 3 SEC USE ONLY 4 SOURCE OF FUNDS N/A 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION New York NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 24,793,389 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 24,793,389  11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 24,793,389  12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11)EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 16.42%* 14 TYPE OF REPORTING PERSON OO  The information set forth in Items 4, 5 and 6 is incorporated herein by reference. * Calculation is based on the total number of shares of Common Stock, including 136,634,873 shares of Common Stock outstanding as of the close of business on November 4, 2010 (according to National Penns Quarterly Report on Form 10-Q for the quarterly period ended September 30, 2010) and 14,330,579 shares of Common Stock issued by National Penn on January 7, 2011 pursuant to the Investment Agreement. - 6 - 1 NAME OF REPORTING PERSONS Warburg Pincus & Co. S.S. OR I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS 13-6358475 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)þ 3 SEC USE ONLY 4 SOURCE OF FUNDS N/A 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION New York NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 24,793,389† 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 24,793,389 † 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 24,793,389† 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11)EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 16.42%* 14 TYPE OF REPORTING PERSON PN † The information set forth in Items 4, 5 and 6 is incorporated herein by reference. * Calculation is based on the total number of shares of Common Stock, including 136,634,873 shares of Common Stock outstanding as of the close of business on November 4, 2010 (according to National Penn’s Quarterly Report on Form 10-Q for the quarterly period ended September 30, 2010) and 14,330,579 shares of Common Stock issued by National Penn on January 7, 2011 pursuant to the Investment Agreement. - 7 - 1 NAME OF REPORTING PERSONS Warburg Pincus LLC S.S. OR I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS 13-3536050 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)þ 3 SEC USE ONLY 4 SOURCE OF FUNDS N/A 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION New York NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 24,793,389† 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 24,793,389 † 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 24,793,389† 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11)EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 16.42%* 14 TYPE OF REPORTING PERSON OO † The information set forth in Items 4, 5 and 6 is incorporated herein by reference. * Calculation is based on the total number of shares of Common Stock, including 136,634,873 shares of Common Stock outstanding as of the close of business on November 4, 2010 (according to National Penn’s Quarterly Report on Form 10-Q for the quarterly period ended September 30, 2010) and 14,330,579 shares of Common Stock issued by National Penn on January 7, 2011 pursuant to the Investment Agreement. - 8 - 1 NAME OF REPORTING PERSONS Charles R. Kaye S.S. OR I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)þ 3 SEC USE ONLY 4 SOURCE OF FUNDS N/A 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States of America NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 24,793,389† 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 24,793,389 † 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 24,793,389 † 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11)EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 16.42%* 14 TYPE OF REPORTING PERSON IN † The information set forth in Items 4, 5 and 6 is incorporated herein by reference. * Calculation is based on the total number of shares of Common Stock, including 136,634,873 shares of Common Stock outstanding as of the close of business on November 4, 2010 (according to National Penn’s Quarterly Report on Form 10-Q for the quarterly period ended September 30, 2010) and 14,330,579 shares of Common Stock issued by National Penn on January 7, 2011 pursuant to the Investment Agreement. - 9 - 1 NAME OF REPORTING PERSONS Joseph P. Landy S.S. OR I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)þ 3 SEC USE ONLY 4 SOURCE OF FUNDS N/A 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States of America NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 24,793,389† 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 24,793,389 † 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 24,793,389 † 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11)EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 16.42%* 14 TYPE OF REPORTING PERSON IN † The information set forth in Items 4, 5 and 6 is incorporated herein by reference. * Calculation is based on the total number of shares of Common Stock, including 136,634,873 shares of Common Stock outstanding as of the close of business on November 4, 2010 (according to National Penn’s Quarterly Report on Form 10-Q for the quarterly period ended September 30, 2010) and 14,330,579 shares of Common Stock issued by National Penn on January 7, 2011 pursuant to the Investment Agreement. - 10 - This Amendment No. 1 amends the Schedule 13D (the “Initial Statement”) filed with the U.S. Securities and Exchange Commission on October 15, 2010 (as amended, this “Statement”) and is being filed on behalf of the Warburg Pincus Reporting Persons (as defined below). Information in respect of each Warburg Pincus Reporting Person is given solely by such Warburg Pincus Reporting Person and no Warburg Pincus Reporting Person has responsibility for the accuracy or completeness of information supplied by any other Warburg Pincus Reporting Person. All capitalized terms used herein which are not defined herein have the meanings given to such terms in the Initial Statement. Except as specifically amended by this Amendment No. 1, items in the Initial Statement are unchanged. Item3. Source and Amount of Funds or Other Consideration Item 3 is hereby amended by replacing it in its entirety with the following: As more fully described in Item4 below, on October 5, 2010, National Penn and WP X entered into an Investment Agreement (the “Investment Agreement”). Pursuant to the Investment Agreement, WP X purchased 10,462,810 shares of Common Stock (the “First Closing Securities”) for an aggregate purchase price of $63.3 million in cash on October 20, 2010 and an additional 14,330,579 shares of Common Stock (the “Second Closing Securities,” and together with the First Closing Securities, the “Securities”) for an aggregate purchase price of $86.7 million in cash on January 7, 2011. The funds to be used by WP X to purchase the First Closing Securities and the Second Closing Securities were obtained from working capital. The total investment WP X made for the purchase of the First Closing Securities and the
